  Case 2:10-cr-00008-PLM ECF No. 117 filed 08/03/20 PageID.1431 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 UNITED STATES OF AMERICA,

          Plaintiff,
                                                 Case No. 2:10-cr-8
 v.
                                                 HONORABLE PAUL L. MALONEY
 ERIC DEXTER WELCH,

       Defendant.
 ____________________________/


                       ORDER REGARDING RESPONSE TO MOTION

          On July 27, 2020, Defendant filed a motion to reconsider (ECF No. 114). The

Government shall file a response to the motion by August 17, 2020. See W.D. Mich. LCivR

7.4(b).



Dated: August 3, 2020                                 /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
